972 So. 2d 918 (2007)
Willie SULLIVAN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-5546.
District Court of Appeal of Florida, Second District.
December 5, 2007.
James. Marion Moorman, Public Defender, and Steven L. Bolotin, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and John M. Klawikofsky, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Willie Sullivan challenges the trial court's decision allowing the State to have initial and rebuttal closing arguments in accordance with section 918.19, Florida Statutes (2006), and argues that section 918.19 is unconstitutional. We affirm based on the reasoning in Grice v. State, 967 So. 2d 957 (Fla. 1st DCA, 2007).
Affirmed.
WALLACE and LaROSE, JJ., and LOGAN, PAUL E., Associate Judge, concur.